Citation Nr: 0834556	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  98-16 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than February 
1993 for service connection for pes planus.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for spondylolisthesis 
of the fifth lumbar vertebra, to include degenerative joint 
disease of the lumbar spine (claimed as back condition), and 
if so, whether service connection should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to February 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In May 2001, the Board issued two decisions concerning the 
veteran's appeals.  One decision found no clear and 
unmistakable error (CUE) in a March 1956 Board decision.  The 
other decision denied entitlement to an earlier effective 
date for service connection for pes planus.  In a December 
2003 memorandum decision, the Court of Appeals for Veterans 
Claims (Court) affirmed the Board's CUE decision and vacated 
and remanded the Board's decision that had denied entitlement 
to an earlier effective date.  The veteran thereafter filed a 
notice of appeal to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  In April 2008, the Federal 
Circuit dismissed the appeal pursuant to joint agreement by 
the parties; mandate issued in April 2008.  That action 
rendered final the Court's affirmance of the Board's CUE 
decision and left intact the Court's remand of the Board's 
decision concerning an earlier effective date for service 
connection for pes planus.  

In a separate appeal, the Board, in June 2007, remanded the 
veteran's application to reopen his previously denied claim 
for service connection for a back disorder.  The actions 
directed in that remand have been completed and that issue is 
now ready for final appellate consideration.  Thus, the 
issues remaining before the Board are as set forth on the 
first page of this decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue concerning an effective date earlier than February 
1993 for service connection for pes planus is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDINGS OF FACT

1.  A rating decision in January 1998 denied service 
connection for degenerative joint disease of the lumbar 
spine; the veteran was notified of that decision and did not 
file a notice of disagreement within one year of the mailing 
of that notice.  

2.  Evidence added to the record since January 1998 is merely 
cumulative of the evidence that was previously of record and 
that was considered in the January 1998 rating decision.  The 
additional evidence provides no information that relates to 
an unestablished fact necessary to substantiate the claim.  
The evidence does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the January 1998 rating decision, 
which denied the veteran's claim for service connection for 
degenerative joint disease of the lumbar spine, is not new 
and material and the claim is not reopened; the January 1998 
rating action is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The record shows that service connection for a back condition 
was last denied on the basis of direct service incurrence, as 
claimed here, in a January 1998 rating decision.  The veteran 
was notified of that decision and did not file a notice of 
disagreement within one year.  The Board observes that a 
January 1998 rating decision also denied service connection 
for other conditions, as well as for the claimed back 
condition as secondary to service-connected pes planus.  
However, those actions are not relevant to the veteran's 
appeal of this issue.  Service connection for a back 
condition, including spondylolisthesis of the fifth lumbar 
vertebra, had been previously denied eight times by the RO, 
as well as by the Board in November 1956.  

The evidence that was of record in January 1998 included the 
veteran's service medical records; the report of a VA 
compensation examination in January 1947; the reports of 
private physicians in June 1951, April 1955, November 1955, 
and June 1956; the report of a VA hospitalization in March 
1955; several lay statements, dated from June 1951 through 
1956; and VA treatment records through September 1997.  Those 
records show, generally, that the veteran was treated for 
back pain and muscle spasm in July 1945 during basic 
training; the veteran's separation examination did not note 
any abnormal clinical findings and no chronic back condition 
was diagnosed.  X-rays in January 1947 revealed minimal 
spondylolisthesis of the fifth lumbar vertebra.  VA x-rays 
taken in 1997 reportedly showed generalized degenerative 
arthritic changes, more severe at L3-4, L4-5, and L5-S1; no 
spondylolisthesis was noted at that time.  

Evidence added since January 1998 consists primarily of VA 
clinic records dated through March 2004 reflecting treatment 
for numerous disorders, including, occasionally, for 
complaints of back pain.  Those records do not indicate that 
any examiner has suggested that the veteran's recurrent 
complaints of back pain are attributable in any way to 
service.  

The Court has held that, in conjunction with an application 
to reopen a previously denied claim, VA must provide the 
claimant notice of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In June 2007, the AMC mailed the veteran a letter 
that specifically provided him with that required notice.  In 
July 2007, he replied that he had no other information or 
evidence to give VA to substantiate his claim.  

The Board finds that the evidence that has been added to the 
file since the last prior denial of the veteran's claim in 
January 1998 shows nothing more than continued treatment for 
a back condition that had been previously diagnosed; it is 
merely cumulative of the evidence that was previously of 
record and that was considered in the January 1998 rating 
decision.  The additional evidence provides no information, 
by itself or when considered with previous evidence of 
record, that relates to an unestablished fact necessary to 
substantiate the claim.  The Board finds that the additional 
evidence does not raise a reasonable possibility of 
substantiating the claim.  

Therefore, the Board concludes that new and material evidence 
has not been presented to reopen the veteran's claim for 
service connection for spondylolisthesis of the fifth lumbar 
vertebra, to include degenerative joint disease of the lumbar 
spine (claimed as back condition).  The January 1998 rating 
decision remains final.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a June 2007 letter from the AMC to the appellant.  The 
letter informed the appellant of what evidence was required 
to substantiate his claim, and of his and VA's respective 
duties for obtaining evidence.  In particular, the June 2007 
letter provided the veteran notice of what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 
(2006).  In July 2007, he replied that he had no other 
information or evidence to give VA to substantiate his claim.  

The Board acknowledges that the required notice was not 
provided before the adverse decision in November 2002.  
Although the appellant has the right to content-complying 
notice and proper subsequent VA process, he has received that 
notice.  The error in not providing the required notice prior 
to the adverse decision was cured by the June 2007 letter, 
and so is harmless.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Also, the June 2007 AMC letter notified the veteran 
of the information and evidence necessary to establish the 
downstream elements of a rating and the effective date for a 
rating, as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and appeal.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, VA 
treatment records covering the entire period of the appeal 
have been received.  No further development action is 
necessary.  



ORDER

New and material evidence not having been received, the 
veteran's claim for service connection for spondylolisthesis 
of the fifth lumbar vertebra, to include degenerative joint 
disease of the lumbar spine (claimed as back condition) is 
not reopened.  


REMAND

The Court's December 2003 memorandum decision noted that, in 
November 2000, Congress had, inter alia, amended 38 U.S.C. § 
5103 ("Notice to claimants of required information and 
evidence") and added 38 U.S.C. § 5103A ("Duty to assist 
claimants").  The Court observed that the amended duty to 
notify requires the Secretary, upon receipt of a complete or 
substantially complete application, to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and "which portion of [the] information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary ... will attempt to obtain on behalf of 
the claimant."  The Court further observed that there was no 
evidence in the record that VA had notified the veteran of 
who is responsible for obtaining the evidence necessary to 
substantiate his claim, as set forth in amended § 5103.  The 
Court also indicated that it was not for VA to predict what 
further evidentiary development might result from such 
notice.  The case was remanded because the Court determined 
that the veteran had not been given the required notice.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)  

1.  Provide the veteran and his 
representative with notice of any 
information, and any medical or lay 
evidence, that is necessary to 
substantiate the claim for an effective 
date earlier than February 1993 for 
service connection for pes planus.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the 
claimant of any information and evidence 
not of record (1) that is necessary to 
substantiate the claim; (2) that VA will 
seek to provide; and (3) that the 
claimant is expected to provide.  

2.  Furnish any needed assistance to the 
veteran in obtaining any necessary 
information and evidence identified by 
him.  

3.  Then, readjudicate his claim for an 
earlier effective date for service 
connection for pes planus.  If the claim 
is not granted to his satisfaction, 
furnish the veteran and his 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


